DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4,6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (US 2015/0306511). Regarding claims 1,3,11,16,17 and 18 Norman discloses a personal mobility vehicle comprising: 
a body (deck 102) having a support surface and being configured to support a user—{{wherein a toy man, can be placed or glued to the body of the vehicle and the area contacted by the foot of the toy can be seen as a foot support and the area contacted by the second foot can be seen as a second foot support}}--; 

a drive assembly (200) configured to be selectively detached from the body (by removing the fasteners 109 which lock the drive assembly ontot he body), the drive assembly comprising: 
a motor (240) and a drive shaft (unnumbered, see figure 8); 
a power supply housing (222,224); 
a transmission assembly comprising a gear transmission (gear compartment 220, see Para. 0068 and 0070, the gear transmission comprising at least a driving gear (242) connected to the drive shaft and a driven gear (244,246) configured to spin the driving wheel (206); and 
a power supply (214) configured to power the drive assembly and to cause the motor to spin the driving wheel.
Regarding claims 2 and 12, wherein the power supply is configured to be selectively removed from the power supply housing (by opening the battery doors 226).
Regarding claim 4, wherein the drive assembly (200) comprises the driving wheel (206, see figure 7A).
Regarding claim 6, wherein the  body comprises a channel configured to slidably receive a portion of the drive assembly (see figure below).
Regarding claims 7,11 and 14, wherein the drive assembly comprises at least one actuator (210) configured to disengage a locking mechanism (209,109) securing the drive assembly with the body.
Regarding claims 8,9 and 13, the brake can be seen as the housing for the drive assembly as the user can tip the vehicle onto the housing so as to slow down the vehicle, wherein the housing is higher than the driving wheel and is therefore over the driving wheel (see figure 20A).

Regarding claim 16, wherein the direction of travel of the vehicle would be perpendicular to the longitudinal axis of the user (toy, see second figure below, as it represents the feet location of a user of Norman’s vehicle).
Regarding claim 19, wherein each wheel of the powered skate has an axis of rotation disposed to a lateral side of the first foot support surface and each wheel of the non-powered skate has an axis of rotation disposed to a lateral side of the second foot support surface—{{see second figure below as it represents the feet support location and the location of the feet, the axis of rotation and the lateral side of the first and second foot supports}--.
Regarding claim 20, the vehicle can be flipped to have a trailing non-powered skate and a leading powered skate.

    PNG
    media_image1.png
    412
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    368
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Ulmen (US 2013/0081891). Regarding claims 5 and 15, Norman does not mention a pressure sensor. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611